Title: To James Madison from John Graham, 27 May 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 27th. May 1808.

I had the Honor to receive this Morning your Letter of the 21st. with its inclosures.  I immediately went to the Treasury, to hand the Papers which related to Mr E. Livingston’s Business to Mr Gallatin, for he has not as yet set off for Phia.; but I did not find him at his Office.  I therefore left the Papers.  They will probably go on to NewYork by tomorrows Mail, for Mr Livingston has written me a note requesting me to forward any Letters for him, to that Place.
The Leonidas cleared out yesterday by her we sent all the Letters and Papers which you directed us to send, and wrote to Mr. Gavino and Mr. Simpson.  In a private Letter to Mr Erving I gave an account of Capt Pike’s excursion west of the Mississippi.
The Secretary of the Navy is of opinion that it would not be well to ask a Passport from the French Minister for the Vessel which is to take out Mr Hill to the Brazils.  I certainly should have done it before this agreeably to your Instructions; but until yesterday I did not know the name of the Vessel engaged for this purpose, and you directed me to wait for this information before I made the application.  I had intended to have spoken to Mr Gallatin on the Subject but not being so fortunate as to find him at his office I had not an opportunity of doing it.  My present plan is to write to Genl. Smith requesting him to get, if he conveniently can, the information which you stated to me in your letter of the 20th. it was desirable to obtain indirectly from Genl T.  If I recieve any intelligence from him before your return I will shape my application accordingly.  If I do not, I beleive, I shall let the Business rest as it is, for I am induced to suppose as you have not returned any answer to Mr Hills application that you are not particularly anxious to hasten his departure.  The advantages to be expected from giving a Passage to Mr Rademakers Secy. more than counterbalance in my estimation a short detention.
As I learn from Mr Forrest that you will probably leave Home about the 1st. of next Month I shall not write or send any Papers by the Mail on Monday; but if I do not hear from you on that day, I shall forward them by the Post Rider who leaves this on Tuesday & who arrives I beleive at Orange Court House nearly as soon as the regular Mail of Monday.
I fear that you will have an uncomfortable Journey on your return, for we have recently had much wet weather here and it is now raining very hard.
I beg to be presented to Mrs Madison and to offer you the assurances of my most Sincere & Respectful attachment

John Graham


The Letter from Genl Turreau was submitted to the Secy of War.  He told me that Orders would be immediately sent to discharge from our Service the men spoken of, that it was contrary to Law to enlist them; but as the Style of Genl T.s Letter did not please him he would not authorise me to make any reply.

